IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT IRA BLAKE,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3888

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 6, 2016.

An appeal from the Circuit Court for Bradford County.
David L. Reiman, Judge.

Nancy A. Daniels, Public Defender, and Jennifer S. Morrisey, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Trisha Meggs Pate, Giselle D. Lylen, and Jillian
Hope Reding, Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR and OSTERHAUS, JJ., CONCUR.